Citation Nr: 1526403	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-06 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right shoulder, to include as secondary to a back disorder. 

3.  Entitlement to service connection for a neck disorder, to include as secondary to a back disorder. 

4.  Entitlement to service connection for a left foot disorder, to include as secondary to a back disorder and/or herbicide exposure. 

5.  Entitlement to service connection for a right foot disorder, to include as secondary to a back disorder and/or herbicide exposure. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an August 2009 rating decision of a VARO in Cleveland, Ohio.

In support of his claims, the Veteran testified at a video conference hearing in February 2015 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the VA treatment records in the file are dated January 2009 to July 2009 with additional records dated in June and July 1992, October to December 2005, and July 2006.  As the Veteran reported ongoing treatment for his claimed disorders during his February 2015 Board hearing, the Board finds a remand is necessary to obtain any outstanding VA and/or private treatment records related to the Veteran's claims. 

The Veteran asserts he has erectile dysfunction due to medications for his service-connected PTSD.  The first objective evidence of a current diagnosis is a January 2009 VA treatment note indicating the Veteran was on medication for ED.  However, it is unclear when ED was diagnosed or whether, as the Veteran asserts, it has been related to his service-connected PTSD.  The Board finds additional development including obtaining outstanding VA treatment records, and an additional opinion is necessary in order to determine this claim.  

During a January 2015 Board hearing, the Veteran reported he is treated for his tinnitus and underwent a recent audiology evaluation.  As noted above, this issue must be remanded to obtain additional VA treatment records. 

The Veteran asserts that he has a skin rash that was incurred during active service.  In a May 1966 enlistment medical history report, the Veteran reported scaly skin with citrus fruit intake.  In September 1966 the Veteran was seen for a rash on the chest; well circumscribed plaques on the skin with dry wrinkled center were noted on examination.  He was referred to dermatology.  On dermatology clinic consultation, the diagnosis was tinea versicolor.  The Veteran's March 1969 medical history report on separation indicates complaints of a skin disease diagnosed as tinea versicolor.  During his February 2015 hearing, the Veteran testified that he still has a recurrent skin rash including itching and scaling.  To date, the Veteran has not had a VA examination on this issue.  The Board finds a VA examination is necessary to determine the nature and etiology of his claimed skin disorder.  

During the February 2015 Board hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) for issues which may include those for which he is seeking service connection, to include a back disorder.  As these records may support the Veteran's claims for service connection, VA must appropriate efforts to obtain all available records from the SSA pertaining to that decision.

Finally, the Veteran has asserted that he sustained a back injury in service, that he continued to experience back symptomatology from that time to the present, and that he has disabilities of the right shoulder, neck, and bilateral feet that may be associated with this disorder.  He has also asserted that his bilateral foot disorder may be due to Agent Orange exposure while stationed in Vietnam.  Service treatment record show that in February 1968 the Veteran injured his back lifting a tailgate; on examination mild paraspinous lumbar muscle spasm was shown with fair range of motion and negative straight leg raising and deep tendon reflexes.  The assessment was low back strain.  However, post service treatment records also show that in 1992 the Veteran sustained a job-related injury to his back, neck, and right leg resulting in paresthesias of both feet.  The diagnostic impression was neck sprain syndrome, left cervical radiculopathy, C3-C4, back sprain syndrome, and underlying peripheral neuropathy.  Additional records also reflect that had a history of a slip and fall in which he injured his back in approximately 1990.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment records pertaining to his service connection claims and obtain any identified outstanding records that are not already of record.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available. 

2.  Obtain all records from the SSA pertaining to the Veteran's claim for Social Security disability benefits.  All efforts to obtain SSA records should be fully documented, and SSA must provide a negative response if records are not available.

3.  The Veteran should be afforded a VA examination to determine the etiology of any current skin disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder: (a) had its onset in service; (b) clearly and unmistakably preexisted service, and if so, clearly and unmistakably did not worsen in service beyond the natural progression of such disorder; or (c) is otherwise related to service to include Agent Orange exposure.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. The Veteran should be afforded a VA examination to determine the etiology of any erectile dysfunction (ED).  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current ED had its onset in service or is otherwise related to such service; or is caused by or aggravated (chronically worsened) by service-connected disability including medications taken for such service-connected disability as PTSD.

In responding to this inquiry, the examiner should comment on the significance, if any, of the inservice notations concerning a skin rash as well as the Veteran's lay statements and testimony concerning such disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. The Veteran should be afforded a VA examination to determine the etiology of any back, neck, right shoulder, and bilateral foot disorders.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: (a) any current back, neck, right shoulder, and/or bilateral foot disorders had their onset in service or are otherwise related to such service; (b) that any neck, right shoulder and/or bilateral foot disorder is caused by or aggravated (chronically worsened) by service related disability including any back disorder if such back disorder is medically determined to be due to any incident of service; and (c) if peripheral neuropathy is diagnosed whether such is considered "early onset" or "delayed onset" or otherwise etiologically related to Agent Orange exposure.  

In responding to this inquiry, the examiner should comment on the significance, if any, of the Veteran's inservice and post service injuries as documented in the record as well as the Veteran's lay statements and testimony concerning such disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Review the claims file and undertake any additional development determined to be warranted.

7.  After completion of the above development, the claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


